Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in responsive to amendment filed on 06/30/2022 and interview summary dtd., 07/14/2022.
Claims 9 and 18 had been canceled.
Claims 1 – 8, 10 – 17 and 19 – 20 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kris Lange [reg# 68,084] on 07/14/2022.
The application has been amended as follows: 
Please amend the claims 1, 10 and 10 as follow:
In the claim 1:
Replace the claim 1 with ------1. A computing device, comprising: a processor, a location sensor, and a memory storing a first application, wherein the processor is configured to: receive a location of the computing device via the location sensor; identify a current time; determine that the location of the computing device and the current time correspond to a time and location pattern associated with the first application and to a second time and location pattern associated with a second application; calculate a first score for the first application and a second score for the second application based on a number of accesses to the corresponding application by a plurality of computing devices in a time period while computing devices of said plurality of computing devices are within a distance of the location of the computing device; and provide an identification of the first application and an identification of the second application via a user interface of the computing device, responsive to the determinations that the location of the computing device and the current time correspond to the time and location pattern associated with the first application and correspond to the second time and location pattern associated with the second application, wherein the identification of the first application and the identification of the second application are provided in order according to the first score and the second score.------------
In the claim 10:
Replace the claim 10 with ------ 10. A method, comprising: receiving, by a processor of a computing device via a location sensor of the computing device, a location of the computing device; identifying, by the processor, a current time; determining, by the processor, that the location of the computing device and the current time correspond to a time and location pattern associated with a first application and to a second time and location pattern associated with a second application; calculating a first score for the first application and a second score for the second application based on a number of accesses to the corresponding application by a plurality of computing devices in a time period while computing devices of said plurality of computing devices are within a distance of the location of the computing device; and providing, by the processor via a user interface of the computing device, an identification of the first application and an identification of the second application, responsive to the determinations that the location of the computing device and the current time correspond to the time and location pattern associated with the first application and to the second time and location pattern associated with the second application, wherein the identification of the first application and the identification of the second application are provided in order according to the first score and the second score.-----------
In the claim 19:
Replace the claim 19 with ------ 19. A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor of a computing device, cause the computing device to: receive, via a location sensor of the computing device, a location of the computing device; identify a current time; determine that the location of the computing device and the current time correspond to a time and location pattern associated with a first application and to a second time and location pattern associated with a second application; calculate a first score for the first application and a second score for the second application based on a number of accesses to the corresponding application by a plurality of computing devices in a time period while computing devices of said plurality of computing devices are within a distance of the location of the computing device; and provide, via a user interface of the computing device, an identification of the first application and an identification of the second application, responsive to the determinations that the location of the computing device and the current time correspond to the time and location pattern associated with the first application and to the second time and location pattern associated with the second application, wherein the identification of the first application and the identification of the second application are provided in order according to the first score and the second score.-------------
Reasons for Allowance
Amended independent claims 1, 10, and 19 are allowed for reasons argued by the applicant in pages 9-12 of the Remarks, filed 06/30/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1- 8, 10 – 17 and 19 – 20 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186